442 F.2d 1343
Arnold SCHILDHAUS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 954.
Docket 35564.
United States Court of Appeals, Second Circuit.
Argued May 27, 1971.
Decided May 27, 1971.

Arnold Schildhaus, pro se.
James H. Bozarth, Atty., Tax Division, Department of Justice (Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Elmer J. Kelsey, Attys., Tax Division, Dept. of Justice, Washington, D. C., of counsel), for appellee.
Before KAUFMAN and ANDERSON, Circuit Judges, and MANSFIELD, District Judge.*
PER CURIAM:


1
We affirmed in open court the decision of the Tax Court.



Notes:


*
 Of the United States District Court for the Southern District of New York, sitting by designation